Citation Nr: 0110487	
Decision Date: 04/10/01    Archive Date: 04/17/01

DOCKET NO.  00-09 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased evaluation for bilateral varicose 
veins, currently rated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R.E. Smith, Counsel


INTRODUCTION

The veteran had active military service from August 1943 to 
August 1946.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision by 
the Department of Veteran's Affair (VA) Boston, Massachusetts 
Regional Office (RO), which denied the veteran an increased 
evaluation for her service-connected bilateral varicose 
veins. 



REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  In statements received from the 
veteran, including her September 1999 notice of disagreement, 
she has reported receiving treatment from physicians at the 
VA outpatient treatment clinic in Lowell, Massachusetts for 
her service-connected bilateral varicose veins.  She 
furthermore has indicated that one of her treating physicians 
had examined her legs and advised her to undergo surgical 
treatment for her condition.  The reports of the veteran's 
outpatient treatment have not been obtained for inclusion in 
the appellate record.  These reports are relevant to her 
claim for in increased evaluation for her bilateral varicose 
veins and should be reviewed by the examiner who conducted 
her August 1999 VA examination.  Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should ask the veteran to prepare a 
detailed
		list of all sources (VA and non-VA) of evaluation 
or 
		treatment for her service-connected disability 
since July 1998.
		Names and addresses of the medical providers, and 
dates of 
		Evaluation and treatment should be listed.  After 
obtaining 
		Any needed release forms from the veteran, the RO 
should
		directly contact the medical providers and obtain 
copies of 
		the records not already in the file.
 
2. After the above development, the veteran's 
claims folder
to include any pertinent treatment records obtained 
in response
to the above should be returned to the VA physician 
who examined the veteran in August 1999 or an 
appropriate substitute for 
preparation of an addendum to the August 1999 
examination. The
examiner should specifically indicate the presence 
or absence
of ulceration, subcutaneous induration, stasis 
pigmentation,
eczema, and edema.  If edema is present, the 
examiner should 
indicate if such is persistent or intermittent, and 
whether
there is massive board-like edema with constant 
pain at rest.
The examiner should also state whether pressure 
stockings
are worn.  If the requested information cannot be 
provided
without examination of the veteran, she should be 
scheduled
for such examination.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

4. Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.
 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. E. Day	
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




